                         Case 3:19-cr-03956-FM Document 1 Filed 11/14/19 Page 1 of 2
AO 442 (REV. 12/85)


                                            United States District Court                                     FILED
                                                  Western District of Texas                              Nov 14 2019
                                                     El Paso Division                                   Clerk, U.S. District Court
                                                                                                        Western District of Texas


                                                                                                  By:            CR
                                                                                                                         Deputy
USA                                                               §
                                                                  § CRIMINAL COMPLAINT
vs.                                                               § CASE NUMBER: EP:19-M -09404(1)
                                                                  §
(1) VICTOR ALVAREZ-SILVA                                          §

                  I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about November 13, 2019 in El Paso county, in the WESTERN DISTRICT OF TEXAS

defendant did, being an alien to the United States, enter, attempt to enter, or was found in the United States after having

been previously excluded, deported, or removed from the United States without receiving permission to reapply for

admission to the United States from the Attorney General of the United States and the Secretary of Homeland Security,

the successor pursuant to Title 6, United States Code, Sections 202(3), 202(4), and 557



in violation of Title                8              United States Code, Section(s)      1326



                  I further state that I am a(n) BORDER PATROL AGENT and that this complaint is based on the following

facts: " The DEFENDANT, Victor ALVAREZ-Silva, an alien to the United States and a citizen of Mexico was found

approximately .01 miles west of the Ysleta Port of Entry in El Paso, Texas in the Western District of Texas. From

statements made by the "

Continued on the attached sheet and made a part of hereof.



Sworn to before me and subscribed in my presence,
                                                                                 Signature of Complainant
                                                                                 GARCIA, CONRAD
                                                                                 BORDER PATROL AGENT

November 14, 2019                                                            at EL PASO, Texas
File Date                                                                       City and State



ANNE T. BERTON                                                                   ______________________________
UNITED STATES MAGISTRATE JUDGE                                                   Signature of Judicial Officer

                                                                                 OATH TELEPHONICALLY SWORN
                                                                                 AT 1:18 P.M.
                                                                                 FED.R.CRIM.P. 4.1(b)(2)(A)
                  Case 3:19-cr-03956-FM Document 1 Filed 11/14/19 Page 2 of 2
CONTINUATION OF CRIMINAL COMPLAINT - EP:19-M -09404(1)

WESTERN DISTRICT OF TEXAS

(1) VICTOR ALVAREZ-SILVA

FACTS (CONTINUED)

DEFENDANT to the arresting agent, DEFENDANT was determined to be a native and citizen of Mexico, without
immigration documents allowing him to be or remain in the United States legally. Defendant has been previously
removed from the United States to Mexico on 05/11/2011 through San Ysidro, Ca. Defendant has not previously
received the expressed consent from the Attorney General of the United States or the Secretary of Homeland
Security to reapply for admission into the United States.

Because this affidavit is being submitted for the limited purpose of establishing probable cause as set forth
herein, I have not included each and every fact known to me concerning this investigation.

IMMIGRATION HISTORY:

The DEFENDANT has been granted 1 voluntary return, the last on July 22, 2009, through CALEXICO, CA
The DEFENDANT has been removed 2 time(s), the last one being to MEXICO on May 11, 2011, through SAN
YSIDRO, CA

CRIMINAL HISTORY:

NONE
